UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 15, 2008 SofTech, Inc. (Exact name of registrant as specified in its charter) Massachusetts 0-10665 04-2453033 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 59 Composite Way, Suite 401, Lowell, MA 01851 (Address of principal executive offices) (978) 458-3420 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION On January 15, 2008, SofTech, Inc. issued a press release (the “Press Release”) reporting its earnings results for the first quarter of fiscal year 2008.
